Case 18-50214-rlj11 Doc 893-2 Filed 01/22/19                                          Entered 01/22/19 16:24:09                                          Page 1 of 7



                                                                                                                  I             ,l   r'.
               IüAi¡    I'¡IJMEËR           LOÀÌ,¡ ÎìlÀM€             ACST. I'IUMB€R             Â6REåñNË¡¡T ÍIATñ                         [gïrÂL$
                   1   ää16?3               Rñðgsr-0ykeå                                              01/¡rn7                              MåTrJuf
                                            Plslnvlcw,     lF
               ñIOÏä ÅMüUNT              lNtËX tur/Msrülnl                   RATT                 M'ITI'IITY TåTä                tûÀN puRPösS
                ü$0t.s0û.txt               þ,¡üt   Àppl¡cðbkr              3.5ü01å                    01/1 4/ä1                      Cülllñ1êrËlsl
                                                                      Cr*dltor Uw



                                                      CTMMERCIAL LOAhI ÅGRËËMËNT
                                                                    $innin Âdvanee Lo¡n


           0r\Tñ Af¡0 PÀftTlü,s. Tht íl0t* ot th¡s Cûmmerdlåt Lë*n A$reåmcnt lrlgr*cmontf ls J*riu0ry ?$, âg             l   T. Thë p¡rtlas i!fld thË¡r
          a¿Jdrasses gru¡r followg:

              LËf¡8Ën:
                   ,TIMûÁNK
                   3ü0{ Slldo RÞ
                   Lübbaclr, TX Tg{tT

              BORÊOvV[ft;
                 Ë[AGðtt.ÞY|{Ë.S PtArNVtËW,           tF
                 s Ter¿s Llmdmd Pårrnër*h¡p
                   1111 1âthSücût
                   Lubl}{ck, TX 79¡l0I

           l. S[Íln¡illo¡lå, Ënr thr purposes oÍ thlr ,l$iêemcnt. lto followlng terms håvü lhe fsllow{ng msân¡nü3"
              Å. Àcûountht{| Tlln¡3, k thl$ Å$sünoñt, ãny sgcÕunl¡ù€ terrïs th¡rt âra rñt Spsclflc¡lly dcfincd r¡dll hÊvü thûir ctr$to{Ilåe,
              ni*ä.11ft9$ $nd€{ gûnÈrelly occgpte{,| sËcoùñlinE prhcìples.
              Ë, lnsldèrs, lng{dùrs lncludo thoss dsiinsd åå ¡nsldrr3 bt lha Unll¡d gt¡tss 8rûkrupley Cöd*, ås rHêfidsd; ûr lo lhs oxlont
              l0ll unclefiied, ¡nÈifiJê wlthü$t limltåt¡oñ any olllcar. alrnplËJüû. sto{¡(hold$ 6,¡ ma¡nl¡ca, d¡rcrtûr, prrt¡ct, or 6riy lmrfläd¡¡¡te
              låmlly mtmbcr þt ary of thë foragolng. ðr ony pcrfon or *ntlry $¡hlrh, dlrmlly gr lndruetly. cün!tôl$, l$ ffintrollçd by Õr It
              $ndff commürÌ çontrol wlü me.
              ç, L{rün, Lü¡n æfûrs ü} lIIi trðnsåü¡lon Sânere¡ly, ¡flN¡uding ûbl$ütlqn3 tnd dutlüs åtl$ing ftüm tho lüt.¡¡s of 8¡l dÖcumcnl$
              pcpðrcd or xûrn¡tted tnr thls rån$sÊtiqn.
              D. LsôrT nôû¡mr$ß, losn âoçrnn€nt! rtf{¡r tû åll thc döô{rment$ ÈrÈcuted rs s pnrt of Õr ln ronôeËtlon \i¡lh tilÊ Lõån,
              E, lmnouns, Thç         pronouns           snd 'my" ¡sfer 1ô cvery ßono\rricr åtçnlng llrls Aorûú,mGnt, lndlTldr¡ålly änd töüolhçr
              $dth rhelr hclr¡, succüssor¡ ind åsE gns. årrd rselr tthot p{rßÕn or h}Srl emiiJ {inçlúding guarsntÒrs, úndoråtr3, sñd
              surs¡lêsl who ogr{:d} ¡ö F¡y ìhi$ Âgf{lcmðnt. "You" nnd "your" rtfärs 1å lhË ltür,'s lç'ldnr. sny pûrtlßlp¡nts 9r syndi*{¡tsrË.
              sücc0s$olå ånd ¡s$lsns, or 5ny pef$oil or cÐrÍsqny Thôt iËfluifcs ån lntefû3t ln thc Lð¡n
              F. Prüpeily. Property lB ðny prups.ry. rc¡|. püf90r1ãl or htsngble, thet sccßr!* ny perforfnffiçe of the {¡bll$ärloils of (hiF
              Lûsn.
           l. $lN6lr *ÐVi\l'ltg.   lr¡ ãccoÌd0nco w¡th lhs têrmg uf ihlr Agroomont ond tthrr LÖtñ 0{cuffi*ntË, yöu rirlll prov¡dû ü¡ wlth ¿
           tån$ nstû ln thr smürnt of Ssût.$0û,tg (P¡tncþall, I wlll ¡ectlvs thp fund$ frsrn thk Luan ln ono ûdvãncê, Nð ldd¡llonål
           8dvånËü|å ärs Èüntgñpl¡¡ì0d. er.B¿p: thôs* måd€ to prürðct ¡tÍd prçåcrv* ]'Õur lotsrsrts as provldod ln tftls ÁgrðernBnt or oihc¡
           LÊan tocümèlrt$.

           3" DËt IAS¡D. I ågrËs te fi¡llJ rqpåy thü Lûün on demsnd, tlut lf fið dem0ñd ls    ñ!dù. I wlll   rûpsy thç Loôn hy Jünusry         1   4. ?0e1,.
           4. WÅ*RÂll¡TlË$ rlNl, *EpnÊ5ËHTÀTlôl$5. lmåiê rð you rh6 lellor.rring würrðntlas 6ír, Ìcprüs?ntätlons whlch wll, çorllnur¡ ui
           lo*t ðs lhis Lûån ls ln eflor¡. rrcüpt ì,vtHn thB Âgrcü'nênt F¡ãvldes ðth¿twho"
              Â, Fowsr. I nñ dþly ärüänlrrd, ðnrt vålldly rxlrtlng ond ¡n good útånding ln dl.rurl$diËr¡Éns lß whlch I üpilrðu!, I llðve th0
              pôwör $nd autho*ty þ entût lilo rhlÍ !Íffì!õrtion â$al tð crny üÌr my b{àlnet$ or scllvity d$ it It nðw bahig uffidrittod ân.1,
              À3 åpFllcåbÌe. årfl qu¡l¡nôd rt ds s{ kr EåthJurlsdlclton ¡n $/ñich I operãlð.


           fr;4s,Sykr¡ Pl¡¡ilh{, lP
           t!rctðffi|ållwAg¡ffi.¡l
                                                                                                 re'ü iÐr?B!r¡'a!'v'þru'u                             f{Sü   I
           '"'-*imffWil¡ltt{¡¡l[r¡ü¡l:¡trl¡!trl]iml¡li¡ßlüïüiiflr¡l¡ufffi3*",ñ
Case 18-50214-rlj11 Doc 893-2 Filed 01/22/19                                                  Entered 01/22/19 16:24:09                                     Page 2 of 7



                                                                                                                            ì           i .":i   '''
                                                                                                                                                       ij 1';'
              ð. åülhorlty, Ths oxcc{lJün, dellvery and parlo$í$ree Èf thl$ LÖtn ånd ü0 rbl$åt¡on svld*nr*d by lhä NôÎä ötê wltàh mJ
              ¡æwers, hava bêen duly ilrthqr¡:ôd, hôv8 fêcû¡qüd sll ñqcssssry Ssvêr¡'rmqntål åSprÐvË|, $rll rtrl vloì¡¡ts ffiy p,ovlglçn                    tf
              l6r¡t Õt ott¡èf of cöurt ür go!¿ê$rnüntål ågåntï, ånd wlll nçt vhtfið üny sgrssmen¡ (o wh¡{h I ¿rn ¡} Fåny or lo vYhlch t ðr$ $
              dny ôf ny prðperty ls su$cct,
              Ë. Noñ$ snd plåsû ûl 3ü3hüs$, üìtrer t¡m pþïlûr¡Ëly dis$lÈrÈd ln vûlffn$ to you I håuå nüt $^sng€d mï nðme o¡ ÈlnËlp¡l
              $rce of buslnoes wlthln th¿ låst "lt y$rr$ üñd håu3 npr usßd ¿ny sther redc ff nùütlÕus nome Vtlltho,ut youf ¡rlûr wrlttun
              cÕnlrnt. I do nât ånd wlll nÊl irsË i¡ny ðth8r näme ðnd wll¡ Sro¡ervs n'¡y crdãtlng nðrilè, lrsdë ¡1ânìè5 ond frsmhBås.
              n. ìlàr#dÖ{li Subslånc$å. åxcÈpt üs I prov¡6ü$ly dl$clog[d lr¡ wirlng rnd yüJ üËkn0wlcdgù h wrlilng. Rp }ls:¡rdnus
              SubsìâffiR. unds.pÕünd t¿üks. p¡lvrtû dwflfrs ðr üpcrr wo¡lÍ sre twrçñlly lü.;stod st, ön, tfi, undsr ü¡ fibüur t¡lg Pmporty.
              Ë. U** of Rcperry. Âlter dlllganr lqu¡ry, I do nôt knfi¡" Ðr l$va r$åso{r tt ¡rirw lt}ðt sny fiå:¡rdüits Substanco h¡s b¿en
              d{Êrhðrged. ¡åaçhÈd ur d¡spdsêd of, lñ vldâriÕn of *ny f,nuhcnnontål lrw, frcm ¡¡û prÕÍ}r¡fi.y ont$. ouËr s, lilû, üúy sther
              prüpt{ìy, ür fmm any othcr propårty onto, ovûr ff lnl$ ilrÞ pr$psrly,
              F. Fn¡ilr.¡nm*nlal Lsw$, I hâvc no hnowlüdgñ or rens{¡n të bÈl¡ovü th*( thêm l5 ðny Fcnd¡nç or thråâlcnÈd ¡nv*5t¡S¿t¡Õn,
              tlûlm,Jlrd$münt ûf ordcr, vlülr¡¡ôn. llü$, ür sllìcr üötlêÈ ur¡dff eny [nvlrcnmuntal Lsw tt]sl tonsrrni nü ff t8o profe¡ty.
              Thô prôperty rnd åny a*tlvlrhs on thê propÕrty ¡rü llr full ffimpll6ñGo r,¡vith Bll Urvironilrûñtål lrw-
              G, Loon Furpaw, The puryÕsè nl thls Lcan Ir wukÌng coplrot,
              H. lls Olhðr Llenc. I ow:r or l$å5s åll propdny thðt I nüed to lçndudt rily br¡slncå* åT¡d 8ctív¡tle$ I hðvc $ood tnd
              mårk$lablê tltlr te ål¡ prryeny thåt I üWlr ûr ¡egce. All oF my Plrp{rty ¡i frca sild cleðr {rt ¡}ll l¡ûn!, sücurlty ¡n18r0Tls,
              cficúmbrûrrê$ ånd ütl$r odvsrsc c.làknË ônd lnüxests, crèopt thos6 ts yûu or d!ôåû yo{.J cûôsenl tö ln wlitlns.
              l. çüöpllrneo tlg¡il L¡vus. I åm nor v¡oläting any lðri¡s, ragulåtlons, rxlô$, Þrdêr5.JudømüntË ðr deereê$ sppllðãblÊ lñ mo ðr
              my prBpq¡ty" ß,1coFt ltlr thcss whl¿h I arn chullcnglng ¡fi gsâd få¡rlr lhr(}1,gh FÈop*r pfåseedlilgi $ftðt provldlng ðdðEutta
              reåÊrïËe lo lully $¡ry ¡hü Ëlã¡m oÍil lt$ rhülhñËc ahüuld I loËc.
              J. [*gûl l]isprrto. Thgro ãrs n$ pür¡dlñS 0{ thrcatùnûd lðr¡/Èil¡lß, ðrbitrðtlsn3 ûr olhÈr prÕeà}dln$s ûSA¡nrt mß sr rfly pr*r}qny
              lhùl slngly $r tð{$lh*f firåy mãtcrlålly ãf¡ü å{vcrsely dllcrl my prsp*rry, npcratl}n!, liflBnël¡rt ËonditlÕn. sr bu*lnrst.
              It. Adve$ö Àil{åËrfl{nts, I ån not s pãrty to, nor Em I lxund by, sny ùgrsslôönt thåt iE nsw sr b llkfly io bccon$
              mã¡er¡Älly ådvorrs to fny bußlhrsj. Frõpürly ô. üfxlrütlen3.
              L, Ëlhct Clohrr3, Th*¡o ¿la ila out$tûndin$ clåirT$ ff |{Ëht5 ll¡åt \ iõrild cûnt¡¡*t w¡th lh6 rxaeution, deli{ory ór p$lütrfrðûcô
              by mû of tfiû tcrmå ðñd ËündllltRg sl thli Âgrgomsnl or thû ðtlwr Ltðil OÕürmcnts, Nö o¡.rt$tönd¡ng slåims oÌ tlghls oxi$t
                                   i
              ìhåt Rrå}¡ rèårÌh ln llêx sn rho Prõpany. thr prrpr.rty'å prüs**ds {nd ¡h* FroËäcdå öf prq€eûr!3, !xË{pt liüns thät wero
              dlsclû5ed 1û àñd s*rðod to by yoû In \$rlun$.
              M. Srlwncy. I 6m åblg ts påy nìy debts i: thêy ,Tråturo, rny åiåe¡s erssðd rxy li¡bllitlss ånd I hð\,s $¡¡f$ôlönt ËõFllsl lff rny
              currstìt snd plånnÈd burlnësi ånd other åsdv¡tlûs. ¡ wl¡l nol ¡ü€ono lnÊöl'r6l1! by thË o¡(€ür{þn sr perfþrrirånce of ttris Luln.
          6. flilÅt{ClÁL STATËMm¡TS" I will pr$FêrB ñd m8¡¡rrå|il my fln¡nci¡l rscryds u$lng çûneltt*ñlly spplled gewrully aceeplrd
          mcountlrq prlnclplcs lhön lr¡ of{cst, I wi¡l pfov¡dû yrü wÍth tln¡nc¡ål tnfumällon ln a ftxm thtt y$l¡ ùtr:opl ôñd undet lhû
          fülkluJ¡ng urmË,
              À. CcÉlths¡lon. I rsprssÈfit 6nd wrrðilt thåt åny f¡ftånslôl 5tå$monts rhôl I Frovldc you fakly ¡epðscnts my llnonçlðt
              cðndltlon for ¡hc strtßd pûrlË{c. t5 ôrfi^eff, *om¡llolo, truû ðíd ürðr¡rltû lß ôll fiu$rbl rssfr0e$. ktËludos åll öf ñy dkect o¡
              conilngenr llahlltios and thëro hðs b{ûR rn måtÈrlðl 6duorsb chångê h my linanchl conditlon, oper$lonr s¡ buclnas¡ ¡ince
              thc dålû tftc llrußöltl lñfùffiåt¡on v*ax prapared,
              B. fraquency. I wlll ptuylde lo you pn ån Bnnusl bãslg my tinðrultl $tûtüm¿n!5, lån rcltjtÎl¡. åftt'tuûl lÍ¡ctÍôl tudlt rtpolts ôr
              thrss prepåred by lnilûpendent Àcecünl8nts m seon $å sìråtlðblû tr år k¡31 w¡tldft ül] düye Dllðr thå Ëlôcü ûf ürsh Õl ¡1y
              llscðl y6$$. Ãny annool llnancld 5{ålsfitßnl3 thsl I F svldç ysH wllt h€ lIs$ðr*d $tåtêmft tË
              C. sgc &epott!. I w¡lt plovìde. )ruu wirh uuê ånd rsrËct ünp¡s$ ùf åll rcþütË, nötlco$ ùr ålåtomcnts thst I prüvldû to fhn
              sêcur¡¡lßå *ltd Ëxrhmgr tommisrlçn, Ény sgcurrttûg ërchango or my s{ôcthãlders, owûér6. or tho hþldçr$ ðl åny flråmrlãJ
              lnd€þtsdn0ig eg ¡aor ¡f svûllabio or ût lûßr rìrlthln 30 dåJß åftßr li¡u¡ncð,
              O. Råqusåtsd lnfün¡ûtlor,, I w¡ll prÞvldc you trlth Iñy ûrhtf lnl$nñôtiüT¡ sb$u! tny ôpürötlens, tinsndåt $ffðits ðñd cÐñditlon
              w¡{hln 30 dåyô sftår y¡ljt röguûit.
           S. CüVEi¡À[¡T$. UnÌll rng Loûn åüd ell rslËmd dëlÈs, li¡blllitcs nnd oHl$àtloü$ ûtð puld ond dlscharged, lwlil Ëomply wlth (ho
           lðllow¡ní türms, u$lerF )¿¡}rl weivt cûrnptlåncs ln wlliog
                A^ påfx'lülpâdön. I consBnt to yüu p¡rti¿iprtlnç or ryndlcatlng lhe La0n ôfld shsr¡n$ sny inltrln¡tton rhår yñu desld0 lå
                ncc*fis¡¡ry ñboul mt ünd tño Losn ütith the tthët pslllcipåfits ûr gyndltätËrå,
                å, lnsFsçtion. Followlng yor,r wrlñ*n fsg$*3t, I rrr¡ll ilrlnrodlôtåty pðy tçr Àll öne^ilñ€ ånd tßõ..rr{ñ€ ãut'of.pÕckcl cc$l* thðt
                aro rE'latsd !o thg lnspùilön äf my rËcords, b$r¡nss5             ff
                                                                                Prap*rry üxl se(uret ü¡F Lüû, Upüí r*ssonåble ñstlcc. I w¡ll


           rulgü'Byßrtmp.q
           Tûr¡ Csffiwü l"w
                            ^grffid
           lxr4x¡GùltPl¡ffiS0ûl   t{g$tloì lelTÀl                          Wdt¡h ïÒwr Ëksrçiûl åsúçã   qT
                                                                                                            sr6'   }srt 3s¡m gt¡lffiB                   F   Or:

                   lm|llrËïrr$tl¡r¡I¡$il.|lïil|lllm       lIlrlJI                       lHlryIll
                                                      f             ff|[l!ilJ!¡la1,0$
Case 18-50214-rlj11 Doc 893-2 Filed 01/22/19                                                  Entered 01/22/19 16:24:09                                          Page 3 of 7


                                                                                                                                                      ,-.        1'l
                                                                                                                                                  ":'i;-j   --

                                                                                                                      r          4   ".;,   i:"                    i   t


             F0rmll you er yoff åSents tö *nt¿r rn:/ ol n1y prsmls*s ûñd åny toËêtlor whårê                    üy    Rrupcrry   tt iocrted lu*ng        reguhr
                                                                                                                                                          "'"
             bus¡nßs5 honÌr to d€ ¡hë followlñg,
                 (Il You m*y krsÊrct, sudÊt. eh6ck, rar¡lêw ond Èbiolñ r{pte9 Frúm                 $y   borhs, rð$rd$, Joumsl$, o$ûrs, rneÍlpis. âfld
                 åny cün$$pondence ðñd othûr btJtilßtr rÕlelËd dðts.
                 lä You rnry dlreuri my ùffrlirs, tl$ðnct* ãrd b$$ln€$s w¡th *ny une whc prËvldff yüü with evldtncs thü|. thry sro å
                 ffÞdllûr ñf mlilo, thË $ufliËiünËJ öl whlçh v\rl,t blr suqcgt tÕ ygtlr sôlo dlsdr0tlÞn.
                 t3l fou msy ln*pççt ,ny propsfty¿ ùi¡dlt lor lhr: usõ ðnd dlsps¡lt¡nn of thÈ PrûFtfiy's prauseds ond prûüüçd$ of
                 pracaedc; or do r¡rlrsl.evsr yo{ dor¡dü ls noçcåsåly tð Eù*êrvâ ånd prþtert lh* frr€,ÞenT åild ya|¡r lil¿è¡{:Ët ¡n thç
                 Pröpûny,
             Âltðr prlor notlçÊ to rrs, you ßråy diåürì$$ m! linåðc¡ä¡ cär"rdh{ôn åüd brJflnêÉi op{råtian$ rÀ¡1h my lndependent amaumalt*.
             ¡l üñy. or mJ Bhtal finår¡Ël¡l ofllcol sr$ I a¡y ba prçåênt dur¡ng thcËs dlscunslons, ,{u long a* ûrü Lüðn ls auls¡åñdin$, I wlll
             dlr$€t rll {f my Fceð{.rntðntå årid ðud¡tþrs tû piÍmli Jûu t.} Ëxåili.rö my rftsrds lfi thoär püå5e351ün tnd ts .mrk6 cople8 gf
             lhûåø fÈcÈrds. Yöu vr:ft uåe ysur bä*f       tfllnå w malr*ãlñ thû tofindontlàl¡ty Ðl tì0 lnlçr¡nôTion ¡üu ot yot¡r åûûnts obteln,
             sxeept !ro{., m*y provldr yõt¡r ra}gulåtÕr, lf åny, wlih rcquhãd ¡nformðtlor¡ åbûür Hy nhåñtlôl cündltlên, opet*tl*n tnd
             buslness 9r th$t õt rny pårünt, subsldisrla¡ q. aftlliutus,
             C. åurlnore R*qulrðmdn!È. t vrlll prusnrr* ond *rsln$ln nly pror*nì åxlsìeþcB ånd B6*d ståfldlr¡g ln thsjsrlsdlctíöb whsrû I
             åñ ür$ãnl¿ed Êffí åll ól $y rlshtË. pr{\liTügë$ End frÐn hls$. I $r¡ll d{r g I t}!åt ls nÉçdcd or rcqüirod 1Õ contlñuc ñy þÉrslñcss
             or åetlvillß$ å$ ptü$enflJf ËÞnduêîðrJ, þy sbtÞlnhâ ll*cnecs, pent¡u arui b*rds o,rarywhsrû , ünS$S{ Jn b*SriËsB or scÌlu¡ì¡rt
             ar own. þnre nr loeoto my proporty. I w¡ll üÞt!}fl y$úr Fdõa $ir¡flen 6on$cnt hel€aa I Ècse* htr hilÈlnÉs* nr belorc I mgogc
             ln ûny nsw l¡n* ëf bu$lÈelis lhåt lr måtÈrlålly dllfçrÈnr früm my plcrûfit b{slnß$s.
             ä. Gomplhnco vsìlh Lå$rå, I gslll rut l,lolðrs ¡ny lttn¡s, rogul{liûrltr rulss, rrdsrf , Jafjgtnsnt3 dr {e$eûË üÞpllË¡bls !ö öê 0r
             my ltrõtcrty, ê,(cept for thoso whlch, ch¡llenss ln *oùd füllh thtor¡glr pröËsr prüs*cdln$å ållsr pr$vld¡ng årluquule te*ervcs
             tÐ fully päy thc ñklnì ånd ítÊ üppBål åhür{d I lq$i. Lnws lncludc uñth*$ l¡mltðtlon lhc Fodcrål Fålr Lôbör SÞfldôrdc l\ct
             rûquftsrïënts for pmduelng ûoç**, tha lcdcro¡ Ëmplðy0ü Rsrlrcmenr ln¿6rñß Scruriìy Arl öf 197¡¡'s rüquiremünts                  tho        lil
             e$tãbllrhmonl. l$ndiÊ! ånd n¡ðnðSsmûnt of qua$flcd dëlÈrrüd ro.tlponsådon ptðns To. €mÈßyÈeñ, h6ålth snd $øftry tåw$,
             üftvlrönrrtðntü¡ lovr/"r. tô¡ lsw', lìçenåln$ ånd p0rm¡[ ]aws, On yo{,rr raqüc5|, t will p¡cv.da yôu wlth wr¡tl¿fi tv¡dêrtöë tþåt i
             h*v$ fldly ånd tlmely Få¡d my tãrÍ5" ås9assmôn!¡ ðrx, üt ¡cr grve.nrnünÞl chsrÍ!6 lôvlod rr lffipoccd oft rnü, my lnêsme $r
             ptofiNs ånd my proper(y" Ttxè$ lnrtúdr wlthûul limiìlôt¡ðn sålos lsxB$, uiü lå¡(o3, f¡et3oûðl prùpcrlï lðr{û5, docúmÕnþry
             ståmp låtcs. tnEðtdstlon !ô¡{r9, fr¡nthlse tåxÊs. incoms ìãrff, w¡¡hhêld¡ns toracg, flcÃ ¡ãxã5 ðnd uñûfirploymeÍì tûxts, I
             tv¡ll ùdûquåtoly povlde for thë pøymwrt Õ¡ thr$e tåxcõ, ¿åÊûåç$ûil$ ðnd oú¡€r åhårgcf $$r håÍ* sstruld ltut ürö nt¡ yst
             .lua ând $y¡bls.
             H. illsw OrüÕ¡lxåt¡onr. I will obtåh yÕur wrlt:sn Gs.lsrnt büfare ð.gåfd*tng. men0lilg lnto. ff {Ðntülldüt¡üS with åû ant¡ty;
             {cqulrtng ðl ôÌ $ubsiån*åUy ¡l¡ thå åssåtg of ånÕtheri rnã¡çdålv rhanglng thÈ lðgål ttruct{.,re, mtnôgõmtnt, owncnhþ or
             tlriônçlål cpñd¡ltsni Õ'r ðffÊcdng or $ñ¡otlñS |rtù ¡¡ dsm03üe¡tlÕn. NgilvðßfÕn of lfiÌerÙ3t ürehårgt"
             F, 0**lþx ì¡,ilth lì9td*fs. I will ñot F{¡rchåss. sqï$rp or lü¡¡90 å¡y prcpcrty or scßlcoå frorn,             v
                                                                                                                    åcll, p.ot ¡ds of lo*is åny
             pmpcrty or sËrulcos tö, sr perñlt ¿ny ou[rtåndlnç lùðñr ðr crodlt sxtgñslöñË ¡û, rr othåtlvlåé t sål lÀrith, any ln*d*$ ex*upr
             as requlrcd undcr conlf¡Õts årlßt¡ng et thå Ìlrñe I åppltöd Tðr tho LÐtfl nnd apprnuad by you or Bs th¡s Âgr€8tn6nt otherwhc
             pêrmhs. I wllt not ch*ñgð ür b.eåch thosð cufitråct5 Exl$r¡ng åt toln ¡ppllcåtlail io ¿Ë lû cãtrJso ün sccelcrål¡on ãf or åtr
             lncrcnea ln nny puj¿rncnt6 d¡¡s,
             G, Olhcr þûbts. I wlll pay $,lh*n duÊ añy snd ¡it othÈ{ döb(å iw{d ûr güörunleed b}, ñë sùìd will fålthfully perftr$, at
             cöilply wllh *ll thû ¡ond¡tlont ünd sbl¡Sðìûtts lmpoåûd on ilc cancernlng the dobt öt gurr¡fty.
             lf, {¡9¡ûr Lishll¡ìl**, I wlll nrt lncur, &isum& or pffmlt ðny dobt ñr¡d0flßûd hy nots5"        bünds or $lndl¡r ebfiSðtlçnr, gxccp¡l
             debt ¡ñ rtlrtancê on th* {tdlÊ ðl thlt A$rs*mlnt åtld lully dtsilossd lô you; debt              subörrrlltåted ln påyì]lcnt tü yoo on
             cðrìdltlill9 ånd Î$flns årcnptåb,lü to:tüil; åccüunts pûl'dbb lnc$r¡dd ln the ordlnary courca el ñy fruslnüt$ Ùñd psld undtr
             Ëuåtrü¡vy þåd{ tgrn3 w rtntçs$d h giçod fohh w¡th Jesstlca 3ôllslts¡ór, lo yöu.
             l, Î'¡ütlcr to You. I wlll p{ómptly nsllly ysu of åny môtürl¡t (hðnge ln my a{nrûcltl cond¡rlûñ, of ilrG stctltronËû ôf ô dùlûülT
             undér thû &rnì3 of thls hsrsirnûn! or ony olher Lgå¡t üüilrûeñ1. üf È dçlâult b! nr* undcr üny €Stßëft*nt bß(l#c*n fiô ånd
             åny thh{ perty tirhlü,h måis.¡ðtty åftil ådvdÊely åffãcls my Fçpãrty, ûFerü$Õtrs, t¡run€i¡l c6sld¡lloB Ðr büåltìol¡5,
             J, fådll¡öötlôn õf l¡o üefðull. on your requosL my Èhief flnånÕ{ål Blfi¡or rr my indepênd*fi| sfcoúntånt will povldo you
             wlllr û $rdtrûfi crn¡flGüt¡on tJ1ü tú thü best rf tlulr know¡edgc lTo cr.rêñl l'f dotãult crlsts lnìdèr ihê ifrm$ of (hl$ A$rßomcnt
             ür ¡trs o¡l|Ër t¡öfl n!Ëufnên¡$, rrd lhsr thärü Ë,.t5$ ns sÉér *ëüEn, rondltlon or 6vqnt whìçh wlth thÈ glvtry ol Rotl|á ðr
             l$!,sõ öf tlnìû or büth r¡rsutd ronillt$ts s dF *$lt. ,\5 rrqrrtr$ed, ffiy Çhlol llnånclel oltleür or my lndûpÈnds'nt.åscüunt¡il wlll
             al'ro pravlds yotJ wltlr compu(EilÞnr dêmonnùsüog colnpllanæ ri,tttr tny t¡flðnelðl tovot¡åñtã ånd. rs¡ið* 6úfi1¡lnqd lh lhlâ
             Aorcåmonr, il ¡n actlsn. iondltlcn Or åuqët Õf dgfâuh dqës cxÌst. the çenif¡ç*tç ms$! Ðccutstety and Tully diårlûtq tho
             aír¿'nt o*d n¡u¡rç ol thß 0Ètlon, Ío$üìllon or evcnt tnd $L&tu wftsl must bc dôm to Ëotroü! l¡.



           xur9ç{rr6 rurmtrr s
           1ü¡r¡ tqffiwbt tÐ Â!r*Ë,ú
           TXr{XXAutPç¡Õ€ÐOotO0ltd$0l¡Oll0l7il                         ¡4q*EÃÍþwfisrblStrtl$ls.lSSÛ.         2ûlT   !i*st 5jÈ(m'r                           P.Se       I

                  ruüi¡lfiIfr1il¡lllfil]il$ll$lluüp[r   Irfl I lt$¡f ilil$lül!   ryil¡|ll[fillll
Case 18-50214-rlj11 Doc 893-2 Filed 01/22/19                                          Entered 01/22/19 16:24:09                                      Page 4 of 7


                                                                                                              l'            ii:;,'".,¡-Ì        ":
             ¡t. ljrû qf Lo¡n PrpcËsds. I wlll ilot psfmn tF0 l08n pfÕ*eûd$ ¡s be u9û{ t* Furch¡$s, *ary, tcduru, dr fëtira ån} lüån
             orlglnåüy lnct'rüd to Frrchåsâ or iårqt ôny rnurgln truck or rthsru,lËü çårr3Ë lhü Lösn lo vlolåiü Fcdertl Ru$cryc gÕsrd
             Aê$¡¡stloñi U o¡ X, or $sctlon ü ef ùû $Ècuritlsc and f,xchanga Acì of 1$34 ðnd lw regulsdün¡, ðs smtndod,
             L. ü,sps3e ol tìlÕ Aå3Èts, W¡thgut yûrs prlor vû¡$on cons$rt or &5 ih0 Lùan Xlocumcnls permlt. ¡ will ñot sdl, laar*, *rslgn.
             $Dnifer, d¡Bpo$! Õl ü ðìheff l$s dlËrÌlbutË sl or âirbgtåñtlålly ån of fi1y åårê$ lÕ tny person aÎùcr that ln t¡ltl ord|nary
             çst¡t5Ë nt h¡$lnð3s fÕr thÈ e¡s6t$' deprcelatd bcol valuê Õr ñoro.
             M. NË Õrh*r Ll$r*. I '/vlll mt croatc, pernk or outfor ånt llm Õl en6ur¡bråfi¿0 rlpsn än)¡ of my prôpart¡Ë tof or by tñJnfic-
             cth0r thån ysu, rrs$pt fsr: ¡onconssnsuÐl líur* lrnposod by hw sllslng out sÍ thB ðrdinaty Bü¡¡(sn ol buslttûss Õn
             sb[gðdonr t]råt ärs r¡üt ðe$rdffo 0r H¡hlch I ûm conlsåî¡n$ ln gacd fatth ån0r rrioking åpprüpdðtc rcien¡o$; vålld púrç]É5c
             mönÉy ãçêrdly lrrl¡rcrt* ûlf pül$onðl prøpûrly; or eny slhor tloffi speðltìcðlly ù$rèod ¡ù by yùu ln witlng.
             ru. üirÐtentJ83. I ürill nút gu¡rrñly ðr becomo lltHû ¡¡r ôny wsy ü5 sr¡rüy. undoËor lothêr thþr¡ !$ ol|dol$êr ül üååÐtlåhlû
             lffitrumë|{r ¡n t ¡û ôrdinåty cður$s öf tru*nesx) ûr åçcûmnïo$ðllon oildorsÈr ðr êthêrw¡sê lff lhà dctt çr oblfgådons of 8ùy
             èt¡ûr pèr$EÍ or cntlty, *rcdpr ¡o you öf ûf )su othcrwlso sptslfcålly osrgâ ¡f wrl¿lng,
             O. ils Ðotüult $r|der tthsr A$rsôftßntr. I wlll not nllow tÕ oËcur, ör tþ BÕnllnilr¡ u$r0mêdls*, åny sct. $rônl 0l côndiÙÒn
             whtsh ¡orËtìtut{:s s dcfauh . ar whi6h. wìth li¡q på55åSB Êf tims ol Siv¡r$ ût not¡Ëû. ðr bpth. rryËuld çsnstltut* ð d¡rfåult
             uñder ðñy ågre*mcnt, dstu¡ïnnl. ln$tr$ff$ñt þr undçñåklilS ts whlËh I år¡1 ô psûy or }}r whkh I mãy b{¡ bÕu&d'
             p. L!ü¡l OhF{¡teË. I wllf SrËInpt* nötlfy                                                                                        ptðæad¡ng
                                                             :iräu lil rflr¡tlù1$ of änlf tbrßåtcned or pðndfñ! lõwsu¡|. årbltrsalðö ûr ùther
             sl$in$r Ìnë or any of my proFðay, no! ¡dÞnüncd lí my lhån¿¡sl st¡tsrfiùnts, or ülst rlt¡gly ðr togüthcr wllh sthet
             p¡srcûdlngr m$y m8tcrlolly ¡nd üdvcrsêly åffdËt lTly prcpÈfly, opsrðtlþn$, fl¡Tåbclsl cÇnd¡liüñ or þ{rllnoss. I wilt tJ$8 my bsst
             sllons rù brlìç eb$lî I fðrfllråþie ånd $Fcgdy rûs{rlt $f &ny sf {hsse hw$ilit$. srbllråt¡ont Õi ulhèr proceedlngs
             Q. Othsr t'lotlcÈË. I rir,lll iü'Ìmêdlåt*ly pravldo you wlth ony lnf.rû¡¡¡üo{ thflr ¡üäy m¡$r}rlly añd tdvors6ly ûlfeË( my obill¡y to
             pÕrform lhls ,\greèrnènt år¡d of l$ snt¡cllrûtcd ¡¡ff¿cl.
             l, l,lo Clr*ogc lrr Câpltû|. I ïv¡fl nöt rèleå3å. rc{ccr{. rütkr, pu&hå5o or Õlh*ri,sis* åËquirü. dlrèrlly ûr lndk*ctly, åny ef |rty
             crplrÐt stock or other sq$í[y sçcu,Jty Ër på{nerghlF ißtcro5t, or ffet* ¿ny changr ln rny cåpilå¡ sttr¡ettse, exe$pt lo th*
             û,(trnÌ rçquk*d þy sRy ðSrrlcmGnß $lgnûd pdÕt ü¡ thls Âgrccrflent ðnd dlåðlü6ëd rÞ yol, ðr wllh ]Õur prlor w,tten tonscnl
             5, Lüån Ohligðrlùru. I eill coñply wilh thc tc¡ms ñd ðgrßrmGnte coüt$füBd ln thls A*rsümëilì snd lft thq Õther lÞãn
              Docûmcn¿s,
              T. ln$trarìrÉ, I urill obïrlfl eñd molnidÌn ln$ilrsmÞ lvlth lrTåurËrs, lË ðrnùufl!$ äñd üóvsrågç$ thåt ðrs secåplåbtç tç you ¡ild
              tu$urñüry w¡ùr lndurt y Frsctice. Thls måy tnel¡ldû r¡itl¡pu¡ llm¡tsllsn lft5urðñro püllc¡û5 fõt publie {ôþ¡¡iry. firc. h$¿ðta, snd
              grtended rlsk, wc¡kers Èompcnsnllûfl, ånd, tr ysút rg{ue$t. b{¡tlnèår lnterrup$ön ¡fid¡or }enl lffis lñåtrsnÈc' At yÕ{Jr
              reqræst, I rÅ,lll dcliv€r tc yuu cwtlflod ruplr* of ell sf thëno lnsurans* psl¡c¡eå. þ¡fld$r$ ör sgdllleå¡sË, I w¡ll ol¡t$|fl snd
              nrlnuln r laorlgåûöü claur* {rr lender taås puya$a clouso} ondor¡omon{, - nðmiñS ytu ð* tho loss pê¡ml. lf you. rorylho, I
              wlll sllo åbtãld àn-"¡ddlrlonal lnsüred" ÉndÕrsümünt , ñsmln{¡ ysu írr ðn åddldônål In$ured. I w}ll lmm*dìår¡¡ly ilstlfy yöu öf
              Ëûncûll¿t¡or or (orftht!¡on sf ln$¡rånêß^ t wlü ßquh6 sll iï3trtårtcê püllçles åõ provlrlû yot wh¡l ãt lsåst ]C dtlr prfsr
              w¡t:uf.t nstffs tä yõu sl Ëårìrcllotlôn or nlodilicetlo|r. I con:ent to you usln6 o. d¡3{ltllng lntor¡fiåtloñ rel¿tlvG lo nny
              cõritraçi çf fnswãrica roqtrhcd by tho Lûffr for tlm purpoÊe nf ruplåclflS *rl3 ltl¡ijråmb. ¡ ålsü åullþ*re my ln*ürer änd:¡Õr¡
              tö ¿xchångc Dll relcvônt lnÍ$rfir$tlün rÈlûì,ïd tË åny €0ilûôct of hËurånËs teEuhFd by ony docurnent exscutd ¡5 pårt Õf thls
              Låân.
              U.  lìôprrty ïUålntãn¡mçø, I w¡ll kßcF nll tsnålblù ¡nd lr¡tsn$*¡¡e ¡,ropcrty thrl I cor¡$ldsr rieeÈ$ðôry or u5ðfirl ln $Ï üt¡slnðsÉ
              ln goail wõrhlry cordirlon by rn*lng lll rx*derl lnpalrs, replårsmÍn$ ånd lmFóverîëlrr$ üüd by måkln$ sll rßfltå1, lôü3ô ôr
              þlhga püÏmüfits duo on thls prspsrly,
              v. p¡6p$ty L0$3, I r¡vlll lrnm*dlatoty notlfy you, åÞd thü lnsursneu cü¡npâny when sppoprlato, ol ãny msloflâl cßuålly.
              loss oidepaelatlon ia thð FrÐpèny ôr tó mJ' othsr properiv tt'& üfftcts tny buslños6.
              lÃt, Rû!ãnr&s, Ysu m¿y !e( ttldc sn6 rtnervo Lùðn procôûd$ lqf Lüart ¡nlür05t, fcû$ and orptn$lc. tôxoi. åñd lnsur¿rue. I
              grånt Jor¡ å $ûËlnhy lfiërçlt ln lho rc94fuü3,
              Nç lntergsi wíll å6crus èn åny rqåÈK¡s Lûûn pfgceðds, [i¡sbt¡r*emcr¡t Õf re$elveã ls d¡ñbur8ûmëil cf thú Lasn'3,froceÉd3.
              A, ñy rcq$cs¿, yeu w¡ll dkbúrsß ìhc rsicrvo; l€r tho purps$o thsy wero $êr ûslda fÕr. õ$ lGnS 05 I sñ not ln dsfôúh undcr
              tnt Ä¡rcrimcnt,- YÕu mûy dhqeûy pay tlrc+e res{Ívrd itr¡ns. rclmh,¡sc mc {ûr psyË$cntÉ I m¡dÈ, or r6duËü t'hû tô99r!eã gnd
              lnciûôs{ dï: La¡n poËcçd$ âvåll0bls for dlËb{.¡r${rTrunt"
              X. ¿tddlililfi$l Tür.ë!. I ur¡ll Fåy sll nilfig ðnd ¡scçrdlr$ Ëosîã nnd fsss. lncl$d¡ng ðny rçscrdåîlsn, doeumentäYy Õú lrðß5fcr
              tsxûs or n¡ümp$. ¡håt ârs requ¡rßd ro bo pãlt¡ lvlth tc$pttt [o thlÍ LÚãn åild ãny Lðâñ DttuÛo'nß'
           ï. $tsÂulï" I ùndgfgtårrd      ¡håt yDu mãy demånd pû:'mtrnl an]'tlma at ys{¡r dlsclÕ*Õfl^ fct €x¡tr8lo" you                 ñûy   dðmÐnd
           p$yñsn. ln fHll lf 0ny of lhc fotnwlirg cvanis lknornn reporotely ånd sÕlbctlvsly ås x.t E{ent of t êlåsll} ocrur:
              À. Fåyments. I lsll to ñåko û påymünt ln full whsn duo.


           Blr¡d'Pr¡l*¡ PþRW'     LP
           T6r¡t Ëüünfirà, Lffi   &wt
                                                                                            sn,"r   e'|esû âsir   *ð'i*r   s*rm'                 ?¡tç   t
           '"'*ìfüäWmig$[¡üu¡tlüüttilt¡¡l
                                                                                        i
                                                            lültulì$ifrüüin$lpif
Case 18-50214-rlj11 Doc 893-2 Filed 01/22/19                                        Entered 01/22/19 16:24:09                                  Page 5 of 7




              å' lnsalveney-  ü  tüñkruSql. Thå {ë{th. db!Ðl{tlüû ur ln*olveney ol, sppolntfiEil sl a fffc¡vër tTy or ofi behåtf ötr
             sppl¡cstlðfl öf sny debtç. ralþl lsw, thê åiËl$nficnt lõr rhð bcñÞftt of crùdìr¡rs by or on bshålf ui, üþ vûluniûrj o;
             lnvoluntõrJ tùmlnållon of sxlÉtençe by, pr ths comm6n{utônt ðf s$y Frõfëêdlns $àdor rny pr!5sfi or fnurê tÈdâül Õt
             6låtú {ñsDlvðncy, bånk$¡ptry, roorgonk*lon, cumportlìcn or dchtðr tûl¡ol lõw by or ngohrst mu er äny to-tignor. ¡ndcr$ü.
             surêty ot ãuBrsnts¡ !l thls ÅãrðÈrmït 0r irly r¡lhÞr öblJgsrionå I hðvG Wr}î yðil.
             t" äuxlr¡esg Tårmk¡rtlcñ. I rì¡ðt$o, d¡gsölvt, ¡ênrgûnlrç, Ènd ny l¡,¡,¡ålnûsn or oxlglsncn, ç. s prrtnff tr rr"ll6rlty ùwnèr dlß9
             nr l* declar*d lagolly lnqompêtßnt.
             Þ. Fà¡lutü ið perlôÌm, I f.ålt tü pcrlo.m üôy t$rd¡tlüü ür to hÈðF sny promls* pr c6venor* Õf rhls Agr*ÈNtçnL
             E, ût$sr OÕêumonÌs. A dàfât l( oscr.¡rE ufld0r thÊ lrilrr5 üf ony other Loûn D{rÊümonL
             F. OrlËt Agrßfftrên¡$. I åm ln ilûl¡r¡lt sn sny uthêf {gþ¡. {rf &gfosmc$t I hrçB lreith yüu,
             G. r*hrêFràßüûlü¡lðn, I n6*c ðily vûtbðl of wrltteþ i¡åtåmg¡rr o{ F.õTldü åny l¡flönçlåt lnlðrmåtlon thê¡ ¡$ uilÌue, inðçcürstu,
             sr c{rñc$ålg å n¡ürcrl5l fs€t åt thr tlmü [ ls mðdü ûr prsvldþd,
             h. JirdsmÈnt, I frll ts åstlsfy {f å¡rps8l ånyjudgnènt sgåiflst ms.
             l. FûrlslltJra' Tlm paû,ptrty fn qSed ie ¡ mðnn*r ür for å p$rpgrû üåÌ thrsåtstìs çonllscttl{rn by ð lopål süth$rlìy.
             J' ltlamo Changt. I çhtngs ily n¡{mü or assumtr an åddltlonål n{me w}thûr$ nD{lfylng ygu b*Forö måkln$ $úßh * Êhångû,
             K. Prüpbny Trdfi$fðr. I trs,nåft:r alt sr ! ûubsl|nilål påft öf my monÉy oË prapÈûy.
             L. ftùpsr¡y Vdüè, Yûu d8tÊËn¡nç ln $osd fisith th¡r tho vsfur of ths Früporty hå$ {JeclinÈd ër lr impalrod,
             M. Mstårlål Chsngs' W¡tIouf .l¡r$t nttlfylng )rcij. thcro l$ ð mðtèr¡81 (llånge h ffiy businB$s, lriclud¡ng ('rvnersh¡p,
             msüûgsmÈn(. ¡fid lin8ñc¡ãt c$ndlt¡on$
             N. lnsmur¡ty. Y$l dôtcnn¡në ln gÕðü fðllh ths! 0 ffÎåtürlsl ådvH$ç çhöngc hð$ ote¡$Í$d ln rf,y l¡ñåntlst cond¡tbn from rho
             cordltlsñs seì fs¡th ln tñy mÕst fsrüñt f¡ñTncläl ståtemont bçfûrs llrs {¡åtc of thl} Agnecniont ür thôt lho prsåpcct för
             psymsilt Þr perlürmåflco of ths Lôån ls ¡mpåircd for åöy rersot¡.
          B. Rgl¡lgDt$$" Aftcr I dûf$r¡lt, you ,!lay st. yüilr uption dr âny ð,.t{ sr rwr* of t}ra {o,ttowlng,
             Â,_^ttÖ|ðfst¡elr. You nìey m8ks ttt or ðily psrt $f thc ámount swtns by rh* terms ûf r¡ff lôi¡n immcdtåtüly duð. lf I åm ¿
             dshtûr ln ¡ !¡ðñkruptcy Peìldüñ or h sn sppl'l:.ûllôn l¡lsd rrndsr iÈ{tion $l*!(3} ôl thð $scurlric¡ lnvÊßtÌ}r prri¡€çtlçn Åct. ilrÈ
             lo¡n lÉ ¡{¡totfiatltõlly ¡çcclsrtllßd ônd |rr*1låditlsly duè ånd påyãbta wlthout nrtlco or d*mund upcn ,¡t¡rrg ol rhü pët¡tbñ or
             ¿pÊ¡c¡tlsn.
             å. $ðutfð$. Yo$ mõy ut¿ sny snd åll rËñrÉdl*g yÒu l¡[vc un{rer ft¡tc or lsdgrå: låw ðr in ¡ny loan üor:umnnt,
             t. lnsilmtlcg Bonants, You $ty måkÈ ü ghlrl¡ füt *ly ånd ôll lilËL¡råñËs bånclllt ot r0fsnd$ lhst $ûy bt åv¡¡ilâtrlo         ¡n   my
             dc{åult.
             D.. Påy|îls¡lrr Mr& ün My Belr*lL Âmþunts ådv¡nsËd ün my bõhslf w&l bB lmmadtütet) due ünd mey bo sddcd tû thú
             bdåncB swlng {,tlrdtr the tðrffis ol tfis [ôåñ, ånd åÇ(ruü iðter*tt rt ìho l{$hüËt post"ñõturnt hterû*t r¿ì0"
             s.. süì"off. Yo! ülsy uãû thö riaht $l ist-êft Th¡3 meånj fou lTrûy åst ttf ðny ¿ms$ôt dup ånd p{r}nblo undor tho rcrffin or
             lhô Loðn ¡g¡lnst añy :lght I hsv* t0 rnmlvc money fiom yc*.
             My tigltt lo ttcs{$ü muncy fram ¡rou hrçli}deç rny dÈpôxlt ff sh6rû ecçü.¡nt bðl¡rnc€ I bûw iaith you,i $ny $:snüy ûw€d t{ ms
             oH ân lttrn Fae5Bnlðd lo yor, ûs ln yrur pÞgFB$bìën fot collectlûn or oxchange, and sny ropu¡chðro õùrcamorit, or cther
             nffi.doposlt obllûstlon, *åriy $mü¡r¡t due ånd Fåyût¡lo undBr drg ¡unr!$ of thÈ LÕ¡ñ" ms¡ns the tÕtrl åmount to rrì,hlËh yûr¡
             åfû onllt¡cd tu domônd Frymün¡ undar thr term¡ sf ih0 l"öån åt tÀr tlm€ you âct.ûlf,
             SubJEçt  lû åñy êilTßt $n¡llca coñla&ct. ll nry ft$ht tü ¡ü{.ðlvç rÍonèJ¡ from you lc ¡tso €w#rd by $0mßÕnü $hû hå$ ñot ägreed
             lü påy tnê Lõan, yÒur rlghr of $€t'olf wlll .tpply to my htcro$t ln tfF rbllsetlon ärd ìo åny ûtlßr åa¡flrrnr5 I röuld vìdrhdrüw
             Õn lny i{¡lc requssl öf nndür$ornent.
             YÕllr tlght üf 3ði"off dâôi r¡et åpp9 tq ðn account ð'r oúFr oÞlbðüon wherc my t¡ghts rrl$o ûnly ¡r¡ å rcptc*entatlvo
             üspðslty. l! ålio doçs nst ryply l. åny lñdlvldutl Rstlr$rrrên¡ Accwnt or oNhcr tåx,dffèñcd r$tirüñÈn!. åceÕun!,
             You wlll fis* bc liåbls frr tìs dishölrÈr of *ny rlresk wlìôn thû dlshünor occurs büüru3ã tau fâ!.Èlf s$åinst ¡ß:¡ of my
             0cÍ:ount3, I ågrÈo to höld you ftsrmlcrs from any ¡uen cldJüs ¡r¡rln{ ¡s r rest't ül your fxû$its ol }Þur rlphl ðf $et.åll.
             f. n6Folåãsllün, Yðu mây rupr5se$$ Îho F rperly 50 lô|rû âi ths rupotsestlon dces not lnvo¡vo o l¡roûÈh ðf tho pâãco, yau
             ÌÌtåy sëll" l*ô9û or !thÈF/r¡$s dispos{ ol the PräFçrty er FrÐu¡dsd by lsw. Yro måy spFly whåt yôrr rcç¿ivå lrom thc
             d¡ËFoiltlÕn tf thü pröpefty to yoùr üxponses, your õtìÐmays' fqss 0nü lågäl cxpefise$ (whe¡e nst prühibilcd by loçr), ¡nd
             *ny drbt I ûutú y$r¡, lÍ $/håt yoü rðÍ¿¡vc tr$m rtß digp{r:hlon ol the P{oËþrty deçs nol $6dffy $o dabf, I urlll bê ¡¡$hle fð.
             lhs dâflcl*nty {whs¡e po.mlttld by lðw} lri Ëürñð Nete!, }'o¡r rnsy hery tl¡o Propsrty td sðtþfy th$ debt.
             WhtrB s ftÐtlsû l* requlrod. I räÌèo ¡¡ål tün dåts Fbr wrl¡ten notlcü son! by fir3t clslt ìnåll tu m¡ addrcsr llslcü ln thls
             ågræmsl{ wll bo fss¡ôn¿blc nû$cå To rs under t¡$ TûÌss U.dlorm Commêftlol Ë*de. ll thq prðporly b p0*5*üþlü ef
             lhtèåtcfl5 to dètllnü spcsdlly ¡n vålr¡û. yÕu mðy, wlrhÐui trstlrÈ tô mÈ, dlip$$Þ çf åny Õ. sll öl thö Fmfetly ln û

          T!¡sqffi¡Clöä*glmtt
          Tfj{x{ÂtÕ}ßt0Ò0a:Õo0c}0ôr1¿àt}fõt   Ii17¡r                                  Íävìðr   {lSâË, ä011   t   ntar S¡å¡smù             P$ç   !
                   lml|ll[lI$lIttüt$rJät$üfi ¡iltü
                                                   $ilrulr üI¡lllnïffirpiþilülçr$i
Case 18-50214-rlj11 Doc 893-2 Filed 01/22/19                                                            Entered 01/22/19 16:24:09                            Page 6 of 7




              f,ommêtc¡¡rlly lcåsonåble ñånner         ãl rny   ßxpnns* follûlÀ¡tng eñy eûmmðrclslly ro¡lsùnõblË prêpor¡tlcn               $   Frùcû$*lnå twhtrs
              f,erml$*d by ¡åw)
              lf üny kêrüs n¡lt nahsrwlsc subjüct tû (hls Agrsemðnt år$ çonì¡in$d lñ th$ l¡roþerty whêil yðu låks pûs${sËlÕn, yc$ mêy
              hstd th8$B kemg for üs ¡t my r¡slt ånd you \¡rlll nùt bè llåblå for låklng pcs¡r3¡lr.'¡ ùl thüm (whc¡o pcr$lttsd Iry lûwl.
              fr, Wðlv*r. €xçöpt ss üth[rwlås rêq{¡¡lËd by hw" Þy Ehàûåht$ ðny sn& ôr mû¡ë ðf $eåå rèn$dlt5 }ou dô nöl llvÊ ¡rp ysur
              tlsht to ilse ¿njr slher remëdy" Yûs do not wålvs s defårllt ll you cloùså r!Õl t$ u$â å ruffiüdy. By Êieetltì$ {çl lû u5o rny
              rsfirgdy. tÞu do nÕt wÐlvc ytlrr right trE l¡trr roñsldûr U$ EvonÊ å ifulsulÌ ånd To uss sdy n¡nedle$ ll ths dÊfåult Èûr*huËs
              0r oee0rs *gðln.
           S, CtttEcl¡o¡l tXfÉNSÊå Aillt' ÂTTOIì$¡rY$'fÊË$. On er ðftãr ll€ ce{u.rs¡€c of ün [vßnt af tolÐul!, lo lhð öxtöflt
           psffiglisd by låw. I ågrêê ts pây åll ÈxFansæ of cðllèrtlon (nforesn¡ent or protû¿tlðñ ûf yùtr r¡gû¡ts ¡nd remedlës u$dår th¡s
           Âgreement nr ony o¡tKr lo*n 0o$umsñt" €rpsñs*s ir¡clu$e, hùt orü nät llrflllëd ìø, rBðsonõblü sltorñËyi' fûr:s¡ (r$rl co$ts, åRd
           ùthÊr lðgst êxpÕnsci. lhcse *xpcnsm årã duo $nd Fåysbls lnmûdlôtëly, tl ßot pôlrl lHmBdt¿lely, lhsöä expünss; wlll b*år
           lñtcrcst frsñ thä dåtë of pãymc$t ¡rn*l pafd ln full åt the hlshßst ¡ntô¡e5t rå¡s ln elfgÈt üÉ povlded lür ln tåe lçnnt ãf thls Lçãn
           All fçeË ånd crpon$b3 wi¡l bü süsured fy tho Prüpsrty I håve grâilsd tn y{¡il, ¡f üny. ln {ddltlön. tq $ìe ããlêr$ perm¡tled by thü
           Un¡ted Sr¡tce gåü*ruprßy todn, I açran to py rhc re¡¡s{¡nûb¡e *t!ümoy$' fcss incurrsd by ycn to prôtcct yõur *ght$ ãnd
           ¡illcrüsts tn 6Õ'n*0ct¡sn w¡th üny båñkruptcy pr!;ðüdlrlgÈ lnlüðtrd by ðl åg*ln5r n0.
           1Ð, åppllc¡\stÍ LAI¡J. Tl¡ls Ägreerfl*ü! {* guvfirrcd by ü}0 ¡rw5 sa Ter.ñs, :hc UñlrËd 51åraå üf Àtlîsdcå, åüd lû ûrå Èåtsni
           rûqplrÈd. by lhG þwå ûf thajurlsdìÕtirln rrv'jsrû thc Fröpôrty 15 loërtëd, ür(rüpt l0 rho såeent sueh etåta lûws årð preèmp¡rd by
           fcderã¡ låw" ¡n lftû üjûüt ðf ð dlsputü" thê ërçlri$lvs f*rum, vrnur ând Flêes nlJülrdlc¡lðü lvlll bs ln Te¡¡¡., ¡Jhlô$$ ölhÈlìlrl*ü
           rcquhtd by lðrÂt
           11. .fülðlT il¡¡D SIOIV¡DUAI UiltltlïY À¡¡n SïüCE$SOR5, My p¡rtläðriôn rç p6y ihÈ Lþån is lff spendsnt of rh6 sbl¡Sôrlnn ot
           åny othsr pårËån whu h¡¡ slso ðSrsed tû pðy it. You ßråy sr¡o üro ¡tðne, Þr ånyur¡ü &l5c whn l$ shlltstÊd Ðn the Lu*n or ony
           numbÈr of us togólhor. to cû¡lûcl thü l"s$il. ËÀrëñdlñg tho Loãri Õr n*\À, Èbllgåtiän* under ttla Lnðri, wlll nrt ålfc6t mlr duly
           und¿r lhc L{t¡n 6nd I w¡ll fill¡ lru ublignt*d ¡ö Föy rhû Lorn, Yur m¡ty å.rslûn ¡l¡ û} pðrt sl your t¡$htË or du¡ls¡ urder lhts
           Agrêffifnt n{ ìhü Lü¡ln Öúëumenl.s w:thoül nry mnsÈñt, lf yor !{Ë"sn thb Agräçficnt. nll of my çÌry€n&ntå, ¿gf*crficnt5¡
           rBples$ftåt¡öís ¡nd rìrârûrlUca rönt¿lnsd l'l ú1} A$rüëü*nl er thù Lsån Ë{ï:umflrlr wlll bûscnî Tsür $üccsËgÊrs ðnd stnlsns, I
           mly not s$sÌgn thls Âgreement or åny €f my r{ht$ undqr ¡t $¡¡thout yaur prlor vrr,llcñ cön$!nt. TlrË ¿lutl*s çF tht Lðün wil¡
           hlnd ñy suÈë{:*å$rs ånd ùsslgtr$.
           1ä. Ânl€&oMfNf, ¡NTHSñ.ATIöN Ãü¡* $Ë.VrRå8|L{TV. Th,s ¡lgrs*rrent m8y rol ba ãmeôdûd 6r mädified by orítl E$r€emen1.
           tlo sm*ndmsöt ùr mod¡flcðtlÕ$ r'f thi$ ÀHrcemèftl is Èlfoct¡vÊ u¡rlass msÈlq In wsll¡n$ sfld cxcåutçd by yau ¡nd me. Thls
           ÂStcðfisrT¡ ¡nd lltÉ ÐttrÕr Lôün lJücuñffi1.$ ðrn tfic Ëxlmpltto årld Rnðl arprcsrlon of llrc ündcr5tånd¡ng botwocn :Þu Ënd tnö. lf
           any pmrlllcn of ¡hl¡ Agrûcfôer* is un&ñfgrcÊ3blù, thcñ thç uneôforeüðbls ¡xovl¡lon wlll bs 6avsrfd ånd th$ rortåiölng
           ptovldoru will *rlll hs cnforrrsblo,
           I3, lNlEnlHãTATltlï. Wh{nereT used. thç shguÐr lnêluder ths plürãl ånd thc plurâl Incl$d0s lht elngulår. Thç Factlün
           hqsdhså årB for tcnvênlênce õnly ûnd års ñû! tn b! uñcd tE htsrpr$t âr dclkiü (he t0rm$ üf thþ *grc€m*nt,
           1{. ftlOT¡CE, Flilj\t{Clr\L nËpORIS Ât¡ü ÅüOlTlOhlÅL DOCUMËf{1"S" UntÉs$ ilherwlâç requkml hy lsw. ðny nülcs lvll bc
           glven by dêllverhu it ü rñôlllnfl lt by first rlsss ft$ll tû ¡hê åppröprlåle pðily'r åtld¡ü55 llstcd ¡n lho üÅTt ilNt ËAnÏlgs
           sestièn; öÌ tö üny Þtfßr Fddrãss destg*ã'ttd iû vrrltlng" Notlrc to ons. n&r¡o$rer wl¡l bc dctnrèd !ô bË rxllÌcë lö 9ll [¿nowsrs' I
           w¡ll lnfü.ml you ln wt¡lng of €1ry rhûngû ln my name, âddrss$ ür þthår ûpfdlËåtlðlr infÉrmåtl€n, I wlll p$vld! yðu ùny cflre¿Î
           ùnd eotüpleto f¡n!ñëlðl sÈåtsm0rrt$ sr ôthw lnlormåt¡on yuu rcquðûì, I ilgrüs ¡¿ slgn, dô:lver. åild tl!ü sny tddltl0nsl dsci¡menls
           ör corìlflcåt¡ûrs thåt yuJ msy (ûn$¡dû nüüÉgåry tÞ p{rfoõt" coñtlnus, wd prescrve tny obllgðtisn$ undâr this LÕBn gnd tÕ
           gonlinr your l¡un ¡t¡tu! ûû any Ffir$eny. Ïnìû          ¡$ rlf    lfic cis¡ìnåß.
           15, tñrA$/HR üË JURY TRIÂ1, Âll ûf thr p¡nles tð thtË ånrc?ryÉ¡t knöwlflgly [nd lnte$tlÐndly. lrsì¡ûcâbly and
           urcoft¡¡Uonâlly, wålw änt ând {lt rlghr tö s Ulål byJur} ln nny litigntlon sr¡3lnn ûut ùf ûr cütrü€rnhg thl! ÃStèütaenl cr lny
           o¡ier LE¡n Sdc¡¡mont sr iålEted oUttür*llon. All ûf lhcrs FFriles oetnrwlcdgð thsx thls 5€ctlôfl hås e¡T,¡êr bûü brüu$hl 10 lhc
           $ttênt¡qn sf anct¡ party'r l8$al cotlnrûl or thål tûch psrty håd th6 opFortuñ¡ty tô ds $o,
           f$. $I$NATU$H$. By rlgnlng. I sgrûG tÞ rhu tûms con!åln8d ln thlË Agrsémsnt, I t¡ro å¿tnöwl$d$ë rcêciFt Õf ã çñFy of thl¿
           Agre¿ñon¡.




           T{st coüw3bt Lü Aülæ{l
           fxi{XXru"ÕfÊ:00tltOffiül l{90330t    lg!?t¡                      }rysfiN Khwr F¡¡råfr¡ll Scrvkð ' I9èð. ¿glT 8ür¡iËr $y.lcmr"                   PrSÈ   ü

                   rilrürllllJïl$[nJill1li$!   ril$
                                                      tl!üqülllp$     ll   illll   lß
                                                                                        lI   lüillliil$lHrß
Case 18-50214-rlj11 Doc 893-2 Filed 01/22/19                                     Entered 01/22/19 16:24:09                             Page 7 of 7


                                                                                                                      ,.il lÌ ,Ì ,- ,'-t i\ -
                                                                                                                       ri ;., ¡* ..1 i.' ;- r.j

              sûRRt$lå.Rr
                  RêõgoþûJd{Bs Plålnv¡ff¡u, |.p




                          8y RûûgûþÞg{e$              Pârtrrcr

                                                                                                        L*
                                                                                                        rt
              tG$,Ècf,;
                  tlfunB*nk



                                                                                                   { l1
                                                  Lçr¡d*r




                   lldsþr. ft
           inïÖr'o?rä
           fûrryeoffiH|,ffißt      !trüs
                                                                               *r, t*ç* q¡m,   â$lt Brl*rn $!$lÊñre                  Pr0ô   I
                  rilrlllilp$lül$pln$un$p|llplu      ïfi fi
                                                            l|il$I ilill[pltlr$l|ümt
